Dawson, C. J.
(dissenting): I sho.uld have been content to deny the writ of mandamus prayed for in this case on the ground of the shortness of the time we had to consider the importance of the question presented. The act which extended the length of the terms of the elective officials of the city court of Kansas City from two years to four years was enacted in 1929, some thirteen years ago. The present action hurriedly thrown together on the threshold of the primary election and on the threshold of this court’s adjournment gave neither counsel nor court sufficient time for its thorough lawyer-lilce .consideration. If. the city court elections of the last dozen years were irregular, the want of a regular election this year would not be very serious since the statute provides that the elective officers of the court—whatever the length of their terms—shall hold their offices until their successors are lawfully elected and qualified. (Murray v. Payne, 137 Kan. 685, 689 et seq., 21 P. 2d 333.)
My dissent in this case is virtually the same as my special concurrence in Clark v. Murray, 141 Kan. 533, at page 540, where in *775reference to the several city courts of this state created by special acts I said, “Those courts are still township courts and their functionaries are township officers, or the statutes creating them are waste paper.” This is especially true, in my opinion, in respect to any fundamental changes that have been made in their organization, jurisdiction and procedure, since the people of this state have peremptorily imposed on this court the duty to determine and enforce the constitutional mandate concerning general and special acts. (Art. 2, sec. 17, as amended in 1906.) Since that time no city court created by special act has withstood the scrutiny of this court. They have all fallen like grain before the sickle when tested by this constitutional principle. See State v. Nation, 78 Kan. 394, 401, 96 Pac. 659, where the special act creating the city court of Chanute was held to violate article 2, section 17 of the constitution. The same fate befell the city court of Hutchinson, in State, ex rel., v. Doming, 98 Kan. 420, 158 Pac. 34; likewise the city court of Arkansas City, in Howard v. McIntosh, 118 Kan. 591, 235 Pac. 1034. The circuit court of Wyandotte county succumbed to the same fate and by the same cause, in State v. Hutchings, 79 Kan. 191, 98 Pac. 797.
I do not doubt that any of the city court acts created by special enactment prior to the constitutional amendment of 1906 can be amended by another special act where experience or expediency seems to warrant it. (State v. Prather, 84 Kan. 169, 112 Pac. 829.) But any such amendment must be germane and pertinent to the original special act. Where, as is argued in this case, the statute of 1927 created a new township out of Kansas City township, to be known as a “judicial township,” and created an altogether different court from its predecessor which was the city court for Kansas City township, then I repeat what I said in Clark v. Murray, supra, that the act “is waste paper,” because it falls plainly under the ban of special legislation by all the tests ever applied by this court. (See this court’s opinion of the futility of giving a special act the camouflage of a general enactment in Higgins v. Johnson County Comm’rs, 153 Kan. 560, 112 P. 2d 128.)
I can imagine no more transparent sophistry than the idea—which counsel for defendant would uphold—that something new, distinct and different from the ordinary township mentioned in the constitution and the general statutes was brought into being by the act *776of 1927 which creates a “judicial” township in the corporate territory of Kansas City and which sets it apart in a class by itself so that the constitutional provision for biennial township elections in November does not apply thereto. And if the officials of this court are not officers of a regular township as contemplated by the constitution and general statutes, there is no justification for taking money out of the county treasury to pay their salaries.
I think it accurate to add that since the amendment of 1906 was adopted, -the consistently critical' attitude of this court toward repeated legislative attempts to create courts by special acts has been the steadfast faith and belief of the justices that the establishment and preservation of a harmonious and uniform system of administering justice is the most important single function of our state government. There is no possible justification for fixing the terms of the elective officials of the city court of Kansas City at four years, when all such officials in the other cities of the state are elected for two years. And the provision that the act of 1929 (chapter 170) is not to regulate the length of the terms of city court officials unless the city is located in a county of less than $200,000,000 assessed valuation is nothing less than preposterous. The act "of 1929 is a special act not warranted by any rational test, and this court should not hesitate to enforce the mandate imposed on it by the constitutional amendment of 1906. I therefore dissent. •